ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court, 330 So.2d 853, was entered on April 20,1976 affirming the judgment and sentence of the Circuit Court of Dade County, Florida in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment, 351 So.2d 26, filed July 14, 1977 and mandate now lodged in this court, quashed this court’s judgment.
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on May 12, 1976 is withdrawn, the judgment of this court filed April 20, 1976 is vacated and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the judgment and sentence of the trial court is reversed and the case is remanded for a new trial.
*135It is so ordered.
Costs allowed shall be taxed in the trial court (Rule 3.16b, Florida Appellate Rules).